95



        OFFICE       OF THE ATTORNEY          GENERAL    OF TEXAS

                                     AUSTIN




    Eonorablo     Luther      C. Johnrton
    Qountr Attorney
    AlaorBoa county
    Falortlnr, Taar
    Dear Sir+‘--
                                                                        iroionerr*
                                                                        oon~uao-
                                                                        lo, to lp -
                                                                        ii0 0r ti00f




                                                        e5gloy a ngular
                                                         file   oiricer   to
                                                        State regrlsting
                                                              or vahlolir
                                                              ~LdSbldlOlt
                                              a54 Artlol*l~
                                              '8 Annotated     Civil   Statutrcl,


                                         sr8 Court o? uah oountf,
                                   ction with the @,rriif,    aa
                                   than two (8) regular    depot i 88,
                                  vto (8) rbditional  drputlrm ror
                                   r to db balb regular deputies,
                                   ounty trarrio ofiioerr to on-
                             y(;larn of thl8 State rogulet-
                      80 or tht rub% bijPlrrafr  br notor
          rehiol88.     Sal& dsputier  rhall br, ‘MWiOr@t
          pnotloablo,     aotorogole rfdsrr, 8ml 8hrll    b8

                             Th6y 8hal1 give bon6 rab t&k. Oath
          of    oiflb        as Other deputier,  ThaY SW be
          dismirmd           eoa arrvlor on rrgucrrt or th@ Shor-
          1st wjenrvrr          approved    by thm C~Bdon~rg

i                        1
Iionorablb         Luther     C. John&on,             pag8 L



      OOott,         Of by said           Court      On it8      OUQ   ititibtit8,
      rhumver their lenlorr      am no longor wodod
      or ha+8 not br8a ratlrfaotory.     The oomnl88lon-
      US      hUTt         rhall    tix     t:;8ir     OOEip8liMtiOZi prior                 to
      their         8.bOtiOn,        and      Say     prorid.        at th8 lXp8n8,
                       .     Th@ WY Of Sbid                dO~Uth8      8hdll        irot
      br 1nOludOd in the 8cttlOment8 0t the Sharltt
      Inlo o o untl4for the ferr or offlae.  For the
      PurQW5C,  of thf8   law, the Con5i8rloner8   Court8
      oi oouotier    whole iWId8 from the rotor reglotra-
      tion tear provided heroin aumauntto Thl,rtf
      Thou8and Dollara      (#SC 000) or ov8r, MI ~88
      R io lt~oeOdi4 fiV0 (6f POT OWtt Of raid fWid8t
      Utd IlOt t0 0X080& 8OV8a and one-half      (9&) per
      obnt   Ot aoh fund8 in OOUBtiO8 rocrlrlng a
      h88rr    amoMt from ruoh rrgiatratlon.       Said
      dOpUtir8    8hall at au time8 000 OTat8 with
      the   olioe drpartmnt    oi @aoh oPty or town
      tit J a th* eountr,   in the enioroonmnt of raid
      tTJfi0          law8      therain       &rid in all            Oth@r   part8
      of     the     County,       and     8ha11right have thr 8am
      an& duty to arrmt   violator8 of all law8 a8
      other Deputy Sh@rlff@ hf~ve.~ (Underroorlng.
      Ow8)

                   Artlola      6699a      read8      a8    ronon:
            "Deputler    8hall bo peld a 8tiarr         out of
      thr %*BOTd      8ouaty fund no tto lxo~od oa* hua-
      dlW6  lBd tittt    (t.lf#)   dollar8    POT BiOBth, the
      raluy   to ba fixsd br the 000PLi88iOnOr8’ oourt,
      u14 in lddltlotheroto n         the oommirrionerr’
      oourt ia herobf luthorlaod          to,Tgrorldr at the
      lxQoa80 of thr oounty 8uoh nOO888Ur \111iiO&?Ii8,
      eap8 and badgrr,       8uOh badgO      t0 be Dot 1088
      than two inoh.       by thro. inoh.       in d%iWWion8,
      and other neorrrar~        lqulpniont, to iBOlude a notor-
      eyole  and it8    msint~abnor,       a8 i8 arOMMW       iOr
      thm to birohmgo their dutle8,              ThO 8tiRrl.8
      paid to said doputler        aotlng as 8uoh bl@W
      offioer rhall be pal6 d~irsot to raid d*pUth8
      br tha oonml~elonorm’ oourt, and 8uoh mlarie8
      8htil be independent        or any ralarr or ior      paid
I:       .                                                                                                 9
;-

                 Eonor6blm    Luther      C. Johnrtoa,          pago 5


                      to the         rhrrlf?        and all       O? hl8 dOpUtl@8 not 80
                      lotlng         a8 highwar orrloerr,                  and the rherlir
                      rhall        not     be required          to aooouat ior            the ral-
                      ui@S provldcd                 iOr herrin aa ?0@8 of oitloo                     or
                      a8 SalarY to thr 8hOTii? of hi8 other                                 demtlar.
                      &oh 46titier                UI are wovldrd              for herelne8haU
                      'be appointad             by the oommlrelonmrr~~oourt                     md 6s
                      dovutlrrd            by oithu          the rhari?? or any oonstabla
                      of tha oounty in whloh thou are appointrdi                                   and
                      no other ofriaers                   ohall make arrelts              ln thlr
                      bate         for vlolatioa             of law8 rvlatlns             to high-
                      way8       now in rffeot in thlr State.                          Such doputlrs
                       a8 ~rovldrd ?                  h      i     fill       t all     tlma      when
                      in tho prr?o~fIatitr~?at~eIfr                        dttlcr      wear e ?ull
                      unlioriwlth               8 osp rnd badge, the bsd@ to bb
                      di8Fhpd              on the       outride      OS the uniiorm in a
                       OOnlpiOUOU8            QhCO.          Such O??lcerr 8kiall r6.zaln
I
                       in     Md     UpoIl     th6 highrar,          6ad 6t 6l.l t&l68 pa-
                       trol the 8am while in the per?onriimor of their
                       dutlO8,          oaly 1~6~1~            the hl@mmy tc) purru6 64
                       otisndrr          who& ruch orrloer8                were unable to ap-
                       prehend upon             the highwar ltwl?.                   Fo arrest       by
                       any muoh oftloer rhall be binding or valid                                  up
                       on the porron              apprehended it the o??loar                    mkiag
                       suoh arrest            waa la hiding             or it h6 ret a trap
                       to apprrhsad pU8OIi8 traveling                           upon thr hfkh-
                                   100 ?eO8       OF OhU(r88 WhqteVU                  shell    b8
                       3         ror the sorvloa               0r ruoh O??iO6r8 Frovidsd
                       for huola,              nor Mmll my ime for the arrobts
                       madr by ruoh              OrriO4r8        br ohrged         and taxed a8
                       008tr or pal4 to 8wh 0rfi00m                             in any oaao in
                       whioh ruoh otiiorrr                   rhall nnlcr en arrort.                Suoh
                       oftioerr           Sh!bll per?om 611 their                  dutl.8      and
                       make arrest8 for vlolrtloa                        of MI law o? thir
                       State appertaining                   to the ooatrol and re8ule
                        tloa o? vrhlole8                operating         in and up~n~~~~~l~!h-
                       way, rtrret,              or 6116y Of this              Stat..
                        trlot       lngla6tr in wl:osO dlrtrlot                    the oountJ in
                        which 8uoh offioero                  operats        shdll advi80 with
                        8ueh offlour               a8 to the la ?Or O~~B                 Ot fthe VaT-
                        four      state      law8      ~utalalag          to oontrol and regu
                        lrtlon        or tratflo          upon thr hl6haa~8                and   in 0666
                         8uoh OfiiOU8               rhall aot pertona thrjr but108 in
                         e&orolng           muoh laW8, th@ di8tTiot                   eadka8*       ml




     f       F   i
Aonorablr    Luther    C. Johnrtoa,         peg4 4


      ooaplaln        to thr oommleeionere~         oourt,   and upon the
      fIl%ng of euoh oomvlalnt              In writing     duly elgned by
      the   dietrlot       lng lneer    the , oommIee;onere’        oourt
      @hall lummone before them for a hearing                   the officer
      or offloere         to oomplaIned of, e.na If euoh hearing
      derelope        that euoh officer        or offioere     are not per-
      forming their dutiee           at required       of them, then
      luoh offlosr         or offiorre      the11 lmnodlately        be dle-
      oharged from all of th4Ir dutlee                 and powrre et
      heroin provided          for, end other offloere          lhall
      forthwlth        br lppolntad.        Should any portion        or
      trotion        of thle art1014 be held Invclld            or unoon-
      etltutional,          euoh holding      ehall not aff4ot       the
      velldity        or oonetItutIonellty         of any other por-
      tion of thle ertlole,            and 8.11 other portlone          not
      held invalid         or unoonetltutlonal         ehall remain in
      full    foror and effeot.’          (Undereoorlng       ours)
            drtlolee     6699 and 6699a (Aote 1925, p. 2021 of Vernon’e
Annotated Olvll      Strtutee,  oonetrued together      teem to Indloate    that
the oommlttlOn@rt'       oourt may act in OonJunotlon with either        the
eherlff   of the county or P oonetable        in appolntlng   oounty  trafflo
offIorre.    Let us exaslnr     thr 1eglelatIve    hletorp   of thee8 artlolee
and aetermlne     vhbther or not thla It a proper oonetruotlon          to be
given them.
               ArtIole   6699 of the Revised Civil        Btatuteb   of Texae,
1926     flret   beoame the law In thle Stat0 la 1919 by an lot of
the 56th LegIelatur4         (Aott 1919, oh; X2?, p. 228).          Thle rot oon-
ferrrd on the oommleeIoner~’          court the right      ‘to employ one or
more SpeoIal       Deputy SherIfle*     to be eateIgned      to work under the
dIreotIon      of the lherlff     of the County.’ Thhr purpoee vat to
lIneure the adequate rnforoement           of the Srafflo       Law8 of thle
Stat.,     end rep4oIell~     the lare re latlng       the uee of motor ve-
hlolee     and motoroyolee     on the pub Ylo hlghwaje,        . . . and alto
the Act8 regulating        the uee of the publio hlghwaye br motor
vrhlolee.      . .’ Sea. 1, Ch. 127, Aote        1919.
             Srotlon    3 of the      Aot    provided   that,
             *The number of tald offIoere    and the length of their
      lenIoe    ehall be determined   by the CommleeIonere~   Court,
      rotlng   In OonJunotlon rlth the Bherlff    of the County,
      ml ther ehall be required      to give bond and take  osth
      of offioe   at other Deputlee.    They may be dIemIeeed
      from ler r lo eon requeet of the Sheriff,    whensver ap-
                                                                                    .-
                                                                                         91

    Honorable    Luther   C. Johnston,    page   6


          proved    by the CoewIe~lonere~   Court, or by the Com-
          mIeeIoneret     Court upon their  own lnltlatlve, when-
          ever   their etrvIoce are no longer net&e&, or hpve
          not been ertiefactory.       . . .’
                 Rote  that the act in lte entirety    dealt with decrutr
    ehcrlff~    end dose not mention oonetsblee     or deputy oonetablee.
                Sea. 4 of the Aot (and thle   3s Inportent)  provided
    on17 for the mneetiog        and gaulnmr&   of euoh deputq sheriffs
    In the following   language!

                  ‘Tht ooopeneetlon    of e&Id deputlee       shell  be
          flxtd by the CommIeeIonere~ Court prior to their
          eeleotIon,    nnd In edElt!on     thereto   raid Commleeion-
          lce~ Court shall be authoriced          to provide,     et the
          expense c? the County, necereer~          equipment for tale
          offloere    to enable them to dleoherge their dutIee.
          The per of mid      deputies   ehfill not be lnoludea        in
          the eettlemsnte     of the Sheriff      in eocountlng     for
          the ices of offloe,       but shell   be Independent      thereof.a
               In 1925 the L+glelature   oodlfIed  Chapter 127             In its en-
    tirety  at Artlole 6699.  Thle ertlole    ee et the time of             oodlfloa-
    tlnn eppearr on pegs8 1 ma 2 of thle oplnlon,      with the             trotp
    tlon of the portion undtreoortd,    whloh u&e provided bv              an anend-
    mtnt oi’ 1947.                                          .
                Then eeet eceelon     of the Le .lele.ture    that codlfled    Chep-
    ter  127 of tht Aote of 1919 ea Artlo I e:~6699,-enaoted          Artlole
    6699a.    Thle Aot wee ohrpter 52, p. 202, of the hots cf 1925.                It
    beoatee effeotlve    90 days after    adJourmenb       (Yeroh 19, 1925) or
    June 16th.     Until th*t   dete Chapttr 127 elone vet the law.           From
    that hate   untll   Beptenbw    let,  1925, the effeotlve      date   of the
    Retlead   Clrjl Btstutee,    Chspter 127 and Chapter 56 (Art. 6599s)
    were both thr l&w lx o epinsofart       It the letter reoeeled        the for-
    mer.
                Under Chanter 104 of tht Aote of 1925, the eu~ervieor
    of the oodIfloe.tIon”wee     req,uIred to lneert therein     note of the
    SQth Ltglelature    (1986) whioh modlfitd      my artlole,      ohapttr   or
    title   of the oode, but which were not express       amendn4nte       or re-
    lnnotmente thereof.       Consequently,   Artlole  66991 rat atrely       In-
    serted   In the oodlfIoatIon     after  Art. 6699, llthough the Act
    purports   to emend Chsnter 127 of the Aote of the 36th Ltglelature,




J
Honorable         Luther   C. Johnston,      oege   6


vhloh    broom8      Artlole    5699.
             According to lte o&ptIon hrtlclt     659Qa (Ch. 58, Act@,
1925)   vat *An eot amcndlng Ch. 127 of the 9entral      Lava of the
Regular BeeeIon of the Thirty-sixth     Legleleture,    r’olatlng    to
blahvaz pff IctrQ. ’ (Smpbosle eddta)      It will be remembered that
the only hlgbvay offloere     ret forth In Ch. 127, however,       were
eoeolrl    d~e3uty sherlffe oppolnted by the ooomIeeIonere~       court
in oonjunotlnn     with the lherlff.
                  The oaptlon    loeolfied     the purposes   of the   amendment
et

                to at to require     the veering  of unlforeke and
        ktdiei;   and req?lIrlng   euoh offIoere  to patrol   the
        publio highways in the performanoe       of their dutlee;
        flxlng  and providing    for the payment of lalarlee      of
        euoh offloors,    . . .’
             In other words, the oaptlon of this enactment        (I%. 58,
Aote   1925) gave notice       simply that the purpose of the aot was to
provide unlforme,       preecrlbe    duties end flx oompeneatlon  of the
offloere    deelgnated     In the act amended, Ch. 127, Aote 1919.      The
body of the aot, bowever,, amended not Chepttr 127 in lte entirety
but only eeotlon       4 thereof     (vhloh we recall related   Q& to oom-
peneatlon    of epeolol deputy eherlffe.)
            In eddition to providing   for uniforms, duties   and oom-
penration,   the body of the sot added the following   matter,   no men-
tion of ‘vtrloh It wade In the onptlon;
               #Suoh deputlee   at are provided  for herein shall
        be ~epppaIntea by tht ooaaleeIonere’    oourt end br dep-
        utized by either     the lb er lff
        oount    In vhiob they are app
        t.da4a 1

              ft it our opinion that this prrtloular         prorIeIon    prorid-
Ing for the eppolntment         of deputy oonetcblee   at well aa deputy
sheriffs     It foreign     to Chapter 127 of the rote of 1919 and notloe
of this new eubJeot not having been given or expreeeed               in the
oaptlon    of Chanter 58 of the rote of 1925, tht tame 13 void and
of no foroe and effeot         under Seotlon   35 of Artlole    5 of the
Constitution      of Texee,    ororldlng   In part:
                                                                                       IO:

Honoreblo    Luther      C. Johnston,    pago 7


            ‘No bill,     . . . shell   contain more then one
      eubJ4ot vhioh shell be lx p r eeeed      In Its title.
      But if an7 eubJeot shell        be lmbrroetl In an aot,
      vhloh shall     not  be exprtet4d In the title,      euoh
      l4t shell be void on17 et to to eiuoh thereof,          at
      shall not be to expreeeed.D
             Under this etotlon of our Constitution             It her born
held that the oeptlon mutt give notloe of the nature of the
amendment (Katz 1. State,         122 Cr. R. 231, 54 8. W. (2d) lSO),
In Re:    Amerloen Rio Orande Land & Irrigation            Co., D. C., 21
F.  Sup?.   492,   nodlf led, C.C.A., 103 F, t&l 1 509, oer. den.
60 6. Ct. 88, SO8 U.S. 5731, r.nd where the oeption               of en a-
mendetorl    act lpeolfIee      a partloular     field  of the amendment
end states     that~tht    sot la to make oerteln ohengee In a prior
etrtute,    the amendment It llmlted          to the making    of the epeol-
flo ohenge deelgnatcd         and @ny l  ddltlonal,    oontrar?   or dlfftr-
ent emendment it pr4oludea.           Lendrum v. Centennlrrl Rural
glgh Sohool Dletrlot        #2, (C.C.A.)      X54 8.Y. (2d) 55%
              This     oonetruotlon     la In accord&no@ with       previous
opInIone     of this     department.
             In opinion    lo. O-2444 we held that et to oounty tref-
flo offIorre     appointed    under Artlole  6699b, Vernon’s Annotated
Civil  Statutes,    the Eherlff    end not the CommIeelonere~  Court
hat the right to dlreot,        in drtall,  their duties.   .
               In opinion  No. O-1282       we   held   that   euoh offloere   are
In feot     drputy lherIffe,   le~lng~
              Wuoh offloere      are In faot deputIee,          working
      under the dlreotlon        of the eherIff.        Hoverer’, luoh
      offIo4re    ere a roeolel       oleee of deputies,        knovn at
      oounty trefflo      offloere    , end prior to the amendment
      of Art. 6699 by the 45th Legleleture               their dutler
      were oonflned     eolel~     to enforoensnt      of the highwar
      lava of thle     state end to this field           their    authority
      vat   mm4a.        Slnoe the amendment by the 45th Legle-
      lature,   Art.  6699, eupra, the Legleleture              hat been                     CL
      fit to broaden their field           of  operation     by glrlng
                                                                                     ‘-- i
      raid deputlee      or oounty traffic       officers      the right
      and duty to errset        vlolatore     of 411 leve.*
Ronorablr   Luther   C. Johnrton,   pags 8


           Conrcqurntly,     it 18 the opinion   OS thla department
and you are adrirrd      that the county trlilio    offioor8  provided
for in L tiolr   6699 and 66QQa of Vornon'8 Annotated Civil
8t8tUt88,   8hOUld be aPpOht8d by the OOUd88iOlWr8           OOUrt
of a oounty, acting      in oonjunotion  with the rh8rlff    of that
oounty,   and not noting In OonJunetion vith 8 oonrtable.
         D SAN 30, 1941              Very truly       XOUCI,




FIRST
ATTORNEYGEXERAL

JDSIJS




                                                  i    ;